Motion to dismiss appeal taken on behalf of the plaintiff Barrett granted and appeal dismissed on the ground that plaintiff was deceased at the time the case was heard in the Appellate Division (Matter of O’Esau v. Bliss Co., 224 N. Y. 701). Motion to dismiss appeal taken on behalf of the remaining plaintiffs granted and appeal dismissed, with costs and $10 costs of motion, unless appellants serve and file an undertaking on appeal and pay $10 costs within ten days, in which events motion denied.